 1

 2                                                           The Honorable Richard A. Jones
 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9
     STUC-O-FLEX INTERNATIONAL,                        No. 2:18-cv-01386-RAJ
10   INC., a Washington corporation,
                                                       ORDER GRANTING
11                                                     MOTION TO REMAND
                   Plaintiff,
12
            vs.
13
     LOW AND BONAR, INC., a Delaware
14   corporation; WALFLOR INDUSTRIES,
     INC., a Washington corporation;
15   WATERWAY RAINSCREEN, LLC, a
     Washington limited liability company;
16   JOHN URAL, an individual; MIKE
     CZERWINSKI, an individual; JIM
17   HEWITT, an individual; and
     PACIFICWEST INDUSTRIES, INC., a
18   Washington corporation,
19
                                 Defendants.
20

21
            This matter is before the Court on Plaintiff’s motion to remand. Dkt. # 50.
22
     Having considered the submissions of the parties, the relevant portions of the record,
23
     and the applicable law, the Court finds that oral argument is unnecessary. For the
24
     reasons stated below, Plaintiff’s motion is GRANTED. Dkt. # 50.
25

26

27

     ORDER-1
 1                                      I.     BACKGROUND
 2          The Court previously set forth the factual background of this case and will not
 3   repeat it in great detail here. See Dkt. # 48. Plaintiff initially brought this case in King
 4   County Superior Court, alleging breach of contract, tortious interference, trademark
 5   infringement, and Washington Consumer Protection Act claims. Dkt. # 1-1. After
 6   Plaintiff amended its complaint (Dkt. # 1-2) to include federal trademark claims,
 7   Defendants removed to this Court. Dkt. # 1. On October 11, 2018, Defendants moved
 8   to dismiss Plaintiff’s breach of contract claim as to Defendant Low & Bonar and
 9   Plaintiff’s tortious interference and alter ego/veil piercing claims as to all Defendants.
10   Dkt. # 12. The Court granted the motion but gave Plaintiff fourteen days to file an
11   amended complaint. Dkt. # 48. On October 10, 2019, Plaintiff amended its complaint
12   and removed the Lanham Act claim. Dkt. # 49. Plaintiff also filed a motion to remand.
13   Dkt. # 50.
14                                       II.    DISCUSSION
15          “Federal courts are courts of limited jurisdiction.” Heacock v. Rolling Frito-Lay
16   Sales, LP, No. C16-0829-JCC, 2016 WL 4009849, at *1 (W.D. Wash. July 27, 2016).
17   District courts have “original jurisdiction” over “all civil actions arising under the
18   Constitution, laws, or treaties of the United States” and causes of action that exceed an
19   amount in controversy of $75,000.00 and where there is complete diversity between the
20   parties. See 28 U.S.C. §§ 1331–1332. However, “[i]f at any time before final judgment
21   it appears that the district court lacks subject matter jurisdiction, the case shall be
22   remanded” to the state court from which it was originally removed. See 28 U.S.C. §
23   1447(c).
24          The parties do not dispute that diversity of citizenship does not exist in this case.
25   Nor do the parties dispute that with the removal of Plaintiff’s federal trademark claim,
26   the case no longer raises a federal question under 28 U.S.C. § 1331. Defendants
27

     ORDER-2
 1   nevertheless argue that this Court should exercise its discretion and retain supplemental
 2   jurisdiction over the state-law claims. See Dkt. # 52.
 3          The Court has discretion when determining whether to remand a case to state
 4   court. See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988). When making
 5   such a determination, the Court must consider the principles of economy, convenience,
 6   fairness, and comity. Id. at 357. “[I]n the usual case” the balance of factors will weigh
 7   toward remanding any remaining pendent state claims to state court. Id. at 350 n. 7.
 8          Here, the principles of economy and comity are clearly served by remand.
 9   Plaintiff is asserting claims for breach of contract, tortious interference, state trademark
10   violations, and violations of the Washington Consumer Protection Act – all governed by
11   Washington law. A Washington state court will be more familiar with the state law
12   governing Plaintiff’s claims. Additionally, the Court has not invested substantial
13   judicial time and resources into this action. The Court has entered only one substantive
14   order in this action and a trial date has not been set. Indeed, the state court is equally, if
15   not more familiar with the facts of this case as it was litigated in King County Superior
16   Court for nearly a year before Defendants removed to this court and the state court
17   heard argument on two previous summary judgment motions. These factors weigh in
18   favor of remand.
19          Next, the Court must consider the interests of fairness. Here, the Court
20   recognizes that Plaintiff’s decision to eliminate its federal trademark claim is likely
21   aimed at returning the case to state court. This evidence of forum shopping weighs
22   against remand.
23          The final factor – convenience – is neutral. The parties in this case and their
24   counsel are all located in Seattle. This weighs in favor of remand. However,
25

26

27

     ORDER-3
 1   Defendants argue that remand would be inconvenient because it would require
 2   Defendants to revise their summary judgment motions and re-file them in state court. 1
 3          On balance, the majority of factors weigh in favor of remand. Plaintiff’s state
 4   law claims “substantially predominate” over this action and are more appropriately
 5   addressed in the state tribunal. United Mine Workers of Am. v. Gibbs, 383 U.S. 715,
 6   726 (1966). Accordingly, the Court finds that exercising supplemental jurisdiction over
 7   Plaintiff’s remaining state-law claims would be inappropriate.
 8                                   III.    CONCLUSION
 9          For the foregoing reasons, Plaintiff’s motion to remand is GRANTED. Dkt. #
10   50. This case is REMANDED to King County Superior Court. The Clerk of the Court
11   is directed to transmit a copy of the file to King County Superior Court.
12

13          DATED this 24th day of March, 2020.
14

15

16
                                                      A
                                                      The Honorable Richard A. Jones
17
                                                      United States District Judge
18
19

20

21

22

23

24

25

26   1
      The Court finds this argument somewhat disingenuous given that it appears
     Defendants’ initial decision to remove this case to federal court had the same effect on
27
     three pending summary judgment motions in state court.
     ORDER-4
